Citation Nr: 0614497	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  00-20 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected schizoaffective 
disorder.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as secondary to service-connected 
schizoaffective disorder.

3.  Entitlement to service connection for a dental disorder, 
claimed as secondary to service-connected schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to May 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 decision by the RO in New York, 
New York that, in pertinent part, denied service connection 
for hypertension, IBS, and dental problems, all claimed as 
secondary to service-connected schizoaffective disorder.  A 
Board hearing was requested and scheduled, but the veteran 
failed to report for such hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The veteran contends that she has hypertension, IBS, and a 
dental disorder which were either caused or aggravated by 
service-connected schizoaffective disorder (or by the 
medication used to treat this disorder).  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310 (2005).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Initially, the Board notes that the veteran has not received 
adequate VCAA notice with respect to the claims for secondary 
service connection for hypertension, IBS, and a dental 
disorder.  The notice requirements of the VCAA require VA to 
notify the veteran of any evidence that is necessary to 
substantiate her claims, as well as the evidence VA will 
attempt to obtain and which evidence she is responsible for 
providing.  38 U.S.C.A. § 5103(a) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO's June 2003 letter to the veteran does not 
properly advise her of the evidence that is necessary to 
substantiate her claims for secondary service connection.  
Id.; 38 C.F.R. § 3.159 (2005).  

This case must also be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded for hypertension, IBS, or a dental 
disorder.  Such notice should also include an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date for the claims.  

The Board also notes that the veteran has repeatedly 
requested an RO hearing, which has not yet been conducted, 
and such must be done prior to appellate review.  38 C.F.R. 
§ 3.103(c) (2005).  The RO should schedule the veteran for an 
RO hearing.

Finally, the Board finds that VA examinations are necessary 
to make decisions on the claims for secondary service 
connection.  38 U.S.C.A. § 5103A(d) (West 2002).  The RO 
should schedule the veteran for VA examinations to determine 
the etiology of current hypertension, IBS, and any current 
dental disorder, and to determine whether any of these 
disabilities were aggravated by a service-connected 
disability.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
letter which advises her of the evidence 
that is necessary to substantiate her 
claims for secondary service connection 
for hypertension, IBS, and a dental 
disorder.  Such letter should also advise 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is granted, and 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated her for hypertension, IBS, 
or a dental disorder since January 1999.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  In 
addition, VA treatment records from 
Montrose VA medical center since May 2003 
should be obtained.

3.  The RO should schedule the veteran 
for an RO hearing.

4.  The RO should schedule the veteran 
for a VA examination by a phsycian to 
determine the etiology of current 
hypertension.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  In particular, the 
examiner should review the August 23, 
2004 VA outpatient physician's note.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
current hypertension was caused by or 
aggravated (permanently worsened beyond 
the natural progress of the disorder) by 
the service-connected schizoaffective 
disorder, or by the medication used to 
treat this condition.  If the examiner 
finds that hypertension is permanently 
worsened by schizoaffective disorder (or 
by the medication used to treat this 
condition), he/she should quantify the 
degree of aggravation, if possible.

5.  The RO should schedule the veteran 
for a VA gastrointestinal examination by 
a physician to determine the etiology of 
current irritable bowel syndrome (IBS).  
The claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  In particular, the 
examiner should review the January 2000 
private medical opinion by Dr. Chang, the 
report of the March 2000 VA 
gastrointestinal examination, the October 
2000 VA psychiatry note, the August 2001 
opinion by a VA psychologist, the 
February 2002 VA general medical 
examination, and the July 16, 2004 VA 
gastroenterology consultation.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
current IBS was caused by or aggravated 
(permanently worsened beyond the natural 
progress of the disorder) by service-
connected schizoaffective disorder, or by 
the medication used to treat this 
condition.  If the examiner finds that 
IBS is aggravated by the schizoaffective 
disorder (or by the medication used to 
treat this condition), he/she should 
quantify the degree of aggravation, if 
possible.

6.  The RO should schedule the veteran 
for a VA dental examination by a dentist 
to determine the etiology of any current 
dental disorder.  The claims file should 
be provided to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  In 
particular, the examiner should review 
the January 2000 VA psychiatric 
examination report (which refers to the 
veteran's teeth), the report of a 
February 2000 VA dental examination 
(which was conducted without review of 
records), the October 2000 VA psychiatry 
note, the April 2002 psychiatry note, and 
the February 2002 VA general medical 
examination report.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current dental disorder was caused by or 
aggravated (permanently worsened beyond 
the normal progress of the disorder) by 
service-connected schizoaffective 
disorder, or by the medication used to 
treat this condition.  If the examiner 
finds that a dental disorder is 
aggravated by schizoaffective disorder 
(or by the medication used to treat this 
condition), he/she should quantify the 
degree of aggravation, if possible.

7.  The RO should then re-adjudicate the 
claims on appeal.  If the claims are 
denied, the veteran and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





